Citation Nr: 1210065	
Decision Date: 03/16/12    Archive Date: 03/28/12

DOCKET NO.  09-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for arthritis of the lower extremities.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from December 1977 to December 1981.  From 1991 to 2002 he served in the National Guard. 

This matter is before the Board of Veterans' Appeals (Board) from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which declined to reopen a claim for service connection for hypertension and denied service connection for arthritis. In an April 2009 supplemental statement of the case, the RO reopened the hypertension claim but denied the underlying claim on the merits. 

The Board has recharacterized the issue involving service connection for arthritis to more accurately reflect the Veteran's assertions. 

In April 2010, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of this testimony is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

The case was previously before the Board in May 2010, when the issue of entitlement to service connection for hypertension was reopened.  The appeal was then remanded for retrieval of records, examination of the Veteran, and medical opinions.  

In the Veteran's December 2008 Form 9, he stated that he takes medication for "heart trouble" and "walk[s] around with [a] heart machine."  It is unclear whether this is a request to reopen a claim for service connection for residuals of a heart injury.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

FINDINGS OF FACT

1.  There is no evidence of  diagnosis of hypertension or arthritis of the lower extremities during the Veteran's period of active duty, or within the first year of separation from active duty service.  

2.  The Veteran has a current diagnosis of hypertension which was made years after he separated from active duty; no credible evidence links this disability to any period of qualifying service.

3.  The Veteran has current diagnoses of arthritis of the hips, knees, and ankles which were made years after he separated from active duty; no credible evidence links these disabilities to any period of qualifying service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

2.  The criteria for service connection for arthritis of the lower extremities have not been met.  38 U.S.C.A. §§ 101(16).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Letters dated in April 2007 satisfied the duty to notify provisions, to include notifying the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating, with respect to the issues on appeal.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  At the April 2010 hearing, the Veteran waived any error in the content or timing of the notice he received.   

The Veteran's service personnel records, service treatment records, and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations of the Veteran were conducted in January 2011 and are adequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

In any event, the appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Accordingly, the appellant is not prejudiced by a decision at this time.

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

When a chronic disease identity is established in service, then a showing of continuity after discharge is not required.  Continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b).  The nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).

Hypertension and arthritis may be presumed to have been incurred during active military service if the disability becomes manifest to a degree of 10 percent within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Following the point at which it is determined that all relevant evidence has been obtained, it is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record as a whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 (2000).

A.  Periods of Service and Veteran's Assertions

A "veteran" is a person who served in active military, naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  Pursuant to 38 U.S.C.A. § 101(24), " 'active military, naval, or air service' includes active duty, any period of active duty for training (ADT) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, and any period of inactive duty training (IDT) during which the individual concerned was disabled or died from an injury incurred in or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another way, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ADT, or for injury incurred during IDT.  Service connection for acute myocardial infarction, cardiac arrest, or cerebrovascular accident may also be established based on a period of IDT.  38 U.S.C. §101 (24)(C).

The presumption of soundness, presumption of aggravation, and service connection for presumptive diseases, do not apply for periods of ADT and IDT unless "veteran" status is attained for those periods of service.  That is, the reservist must establish service connection for a disability on a direct basis first.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  

A copy of a Form DD 214 is of record and establishes that the Veteran served on active duty in the Army from December 1977 to December 1981.  

The Veteran's service personnel records from the Tennessee National Guard have been obtained.  These records reveal that from December 1981 to October 1983, the Veteran was in the Army Reserve.  This was obligated inactive individual reserve service as the points statement indicates that the Veteran did not drill during that time.

The Veteran's points statement is also clear that he had a break in service and was a civilian from October 1983 to November 1991.  The points statement and other service personnel records reveal that the he enlisted in the Army National Guard in November 1991.  A Discharge certificate indicates that he was ultimately discharged from the National Guard in July 2002.  The available points statement is only current through 1994, and it shows a few IDT points in 1991 and 1993 and 17 days of ADT in 1991.  

The Veteran has not asserted any connection between his claimed disabilities and his period of National Guard service.  In his original claims he alleged that his claimed arthritis and hypertension were incurred during his period of active duty service from December 1977 to December 1981.  In a January 2012 written statement he specifically alleged he had arthritis and hypertension (heart condition) during active service in 1977.  

B.  Hypertension

The Veteran claims service connection for hypertension.  He asserts that he incurred this disability during his period of active duty service from December 1977 to December 1981.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  Such findings must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

The Veteran's service treatment records for his period of active duty service have been obtained.  These records do not reveal any diagnosis of, or treatment for, hypertension during active duty.  

In October 1977 entrance examination of the Veteran was conducted.  His blood pressure was 128/72.   His heart and vascular system were evaluated as "normal" with no abnormalities noted by the examiner.  

A July 1978 service treatment records shows that the Veteran's blood pressure was 120/80.  Treatment records show that the Veteran's blood pressure was 110/64 and 114/60 in August 1978, and 110/78 in September 1978.  The Veteran's blood pressure was 116/58 in February 1979; 104/64 and 106/50 in March 1979; 130/70 in April 1979; 128/52 in July 1979; 120/40 in August 1979; 132/66 in September 1979; 122/66 and 134/74 in November 1979.  The Veteran's blood pressure was 150/70 in April 1980, and 130/68 and 90/50 in December 1980.  A July 1981 treatment record contains a blood pressure reading of 150/74; however the treatment record reveals that he was being seen in triage for symptoms of upper respiratory infection including headache, runny nose, and chest pain at that time.  A VA treatment record dated in May 1978 reveals that while on active duty the Veteran sought dental treatment at a VA facility; at that time his blood pressure was 120/64.

There is no discharge examination of record for Veteran's period of active duty service; records reveal that he declined separation examination in December 1981.   A VA treatment record dated days after the Veteran's separation from service in December 1981 reveals a blood pressure of 140/76.  No diagnosis of hypertension was indicated on this treatment record.

VA medical records dated from 1982 through 1988 reveal that the Veteran required treatment for psychiatric symptoms, including a period of hospitalization in August 1988 for paranoid schizophrenia.  These records contain period notations of the Veteran's vital signs including blood pressure readings.  None of the blood pressure readings taken revealed findings that meet the VA definition for hypertension.  VA records also reveal evaluation for digestive symptoms including peptic ulcer disease in 1988 and 1989, including a period of inpatient hospitalization in December 1989.  None of these records indicates that the Veteran had elevated blood pressure or warranted a diagnosis of hypertension.  

An August 1996 National Guard enlistment examination shows that the Veteran's blood pressure was 96/62.  Clinical evaluation of his heart and vascular system was normal and he did not report a history of high blood pressure on the accompanying report of medical history.  

An April 1999 VA treatment record reveals that the Veteran sought treatment for complaints of dizziness with exercise, playing basketball.  His blood pressure was recorded as 108/52 sitting and 96/52 standing.  

VA treatment records indicate that the Veteran's blood pressure was 137/89 in November 2001. In January 2004, the Veteran reportedly stood up, became dizzy, and passed out.  He reported a history of hypertension, and indicated that he had fainted three years earlier.  His blood pressure was 131/79 and 142/86.  The clinician noted that the EKG showed the Veteran "may have some underlying heart disease."  A June 2004 treatment record contains a diagnosis of "hypertensive heart disease with preserved normal LV systolic and diastolic dysfunction."  No pulmonary hypertension was noted.  The Veteran's blood pressure was 136/85 in June 2005, 147/84 in July 2005, and 152/89 in October 2005.  His blood pressure was 144/90 in February 2006 and 138/83 in July 2006.  

A November 2006 VA treatment record contains a blood pressure reading of 127/86.  The clinician wrote "never treated but multiple recorded elevated blood pressures," and specifically noted blood pressure readings of 152/88 and 150/73 in October 2006.  The treatment record indicates that medication was going to be prescribed at that time to lower the Veteran's blood pressure.  Subsequent VA treatment records reveal blood pressure reading of:  141/91 in December 2006; 132/93 and 128/86 in February 2007; and 148/85 in March 2007. 

In January 2011, a VA Compensation and Pension examination of the Veteran was conducted.  A medical history was elicited from the Veteran, who reported that he had been diagnosed with high blood pressure during active service in 1977 and that he was prescribed medication to treat his hypertension since that point in time.  The examining physician reviewed the evidence of record including available service treatment records and the Veteran's VA treatment records.  The diagnosis was that the Veteran warranted a current diagnosis of hypertension that was well controlled based upon recent blood pressure readings.  The examining physician's medical opinion was that the Veteran's hypertension was less likely than not caused by or a result of the Veteran's active duty military service.  The examining physician's rationale was that the any elevated blood pressure readings during service were only mildly elevated and did not rise to the level of sustained hypertension.  Moreover, the physician pointed out that most of the blood pressure readings during service were normal, being below 120/78.  

In November 2011, the examining physician indicated that he had reviewed the evidence obtained subsequent to his January 2011 examination and that the evidence did not change his medical opinion.  The examiner also indicated concern that the Board remand had requested examination by a "cardiologist" and that he did not have that specialty.  In fact, the Board remand did not specify the specialty of the examining physician.  The remand requested a "cardiology examination" to obtain an etiology opinion about the Veteran's claimed hypertension.  The examination report indicates full examination of the Veteran including appropriate blood pressure testing and cardiac testing was conducted.  The evidence of record was reviewed and the examining physician expressed a medical opinion adequately supported by the evidence of record with a cogent rationale.  The examination and medical opinion provided are adequate and comply with the Board remand order.  

The Veteran asserts that he was diagnosed with high blood pressure, hypertension, during service, in 1977 and that he has been treated with medication ever since.  He asserts that he tested at Tripler Army Hospital in Hawaii.  The Veteran's service treatment records for his period of active duty service are of record and do not reveal any diagnosis of hypertension.  There are records, including laboratory test reports from Tripler Army Hospital of record, but no diagnosis of hypertension.  His assertions lack credibility in light of the medical evidence of record.  VA treatment records from his separation from service in 1981 through 1989 reveal treatment for some serious medical complaints including inpatient hospital treatment for peptic ulcer disease and paranoid schizophrenia.  Despite such close treatment for serious medical disorders, hypertension was never diagnosed.  The Veteran's National Guard examination reports from 1996 do not indicate a diagnosis of hypertension or elevated blood pressure readings, and the Veteran did not report any history of elevated blood pressure.

The Veteran has a current diagnosis of hypertension.  The earliest record of a diagnosis and treatment for hypertension is in a VA record in 2006.  There is no evidence of any diagnosis of hypertension during active duty service or any potentially qualifying period of National Guard Service.  The only medical opinion of record indicates that the Veteran did not have hypertension during active service and that his current hypertension is not related to service.  The Veteran's report of a continuity of symptomatology is not credible.  The preponderance of the evidence is against the claim for service connection for hypertension; there is no doubt to be resolved; and service connection is not warranted. 

C.  Arthritis of the Lower Extremities

The Veteran claims service connection generally for arthritis of the lower extremities. His claims with respect to this disability have been vague and have changed over the course of the claims process.  In February 2007, he filed his claim for service connection for this disability on a VA Form 21-526.  At that time he indicated merely that he had "arthritis" that began in January 2007.  On a medical release form, VA Form 21-4142, he indicated that he was treated at VA medical facilities for "arthritis in my leg."  

In his December 2008 substantive appeal, VA Form 9, he stated that "I have arthritis in both legs it is hard to walk or stand for long time or walk long distance.  My legs swell up from my feet to my knees."  

In a December 2012 written statement he alleged that he went through basic training with arthritis and with his above claimed hypertension (heart trouble).  In this statement he further alleged that he was so disabled with these two disabilities during active service that he asked to be let out of the military, but they refused.  This statement lacks credibility in light of the medical evidence of the record and the established fact that the Veteran subsequently enlisted in National Guard service.

The Veteran's service treatment records for his period of active duty show that he was seen for some complaints of pain related to the lower extremities.  A September 1978 treatment note shows that the Veteran was treated for left ankle pain. There was some decreased range of motion when standing on his toes.  No effusion was noted.  He was excused from running for a day.  A November 1979 treatment note indicates the Veteran was treated for bilateral foot pain with no history of trauma noted.  He was referred to the podiatry clinic for assessment.  The November 1979 podiatry consultation report indicated that the Veteran had complaints of bilateral foot pain with no history of trauma, but he had been playing football prior to the onset of pain.  Physical examination revealed no effusion.  Diffuse pain was elicited upon palpation to the inferior aspect of the right cal tuberosity.  There was also pain upon forced range of motion.  The assessment was "contusion to the cal right foot."  The doctor wrote "time will heal the bruise." 

There is no discharge examination of record for Veteran's period of active duty service; records reveal that he declined separation examination in December 1981.

In August 1996, National Guard enlistment examination of the Veteran was conducted.  On the pre-screening medical history the Veteran indicated "no" to questions which asked if he had any painful joints or impaired use of the feet and hands.  Physical examination revealed an abnormal lower extremity examination.  The examining physician observed a "hitch" in the Veteran's gait, and noted that the right lower extremity was longer than the left.  There was no scoliosis and no limp.  No diagnosis was provided. 

VA treatment records from his separation from service in 1981 through 1989 reveal treatment for some serious medical complaints including inpatient hospital treatment for peptic ulcer disease and paranoid schizophrenia.  Yet, none of these treatment records document any complaints related to the Veteran's lower extremities.  

A March 1997 VA treatment record reveals that the Veteran had complaints of left knee pain and swelling for the past three weeks.  He also indicated playing basketball a few days before he noticed the knee pain.  The assessment was left knee swelling status-post knee sprain.  He was treated with ice and elevation.  X-ray examination was conducted and revealed normal findings.

Subsequent VA treatment records in March and April 1997 reveal treatment for very different lower extremity complaints.  He presented with complaints of bilateral lower extremity swelling.  Radiology examination for venous abnormalities was conducted in March 1997 and also revealed a Baker's cyst of the left knee.  The April 1997 clinical record indicated that the Veteran had bilateral lower extremity venous varicosities and a "Baker's cyst right knee - likely associated with degenerative joint disease."  This diagnosis is puzzling as the March 1997 radiology reports indicate a Baker's cyst of the left knee but no x-ray evidence of degenerative joint disease, arthritis.  

November 2001 VA treatment record reveals that the Veteran sought treatment for complaints of left knee pain which had been present for up to 3 days.  He reported mild swelling and that the pain was worse with walking.  No history of trauma was indicated and he reported taking non-prescription pain medication for the condition.  Physical examination revealed no effusion or point tenderness.  The impression was probable osteoarthritis and he was treated with Ibuprofen.

In June 2005, the Veteran was treated for bilateral knee pain that had been present "on/off for months."  He denied trauma, but indicated that he played basketball frequently.  There was full range of motion in both knees with crepitus left greater than right on extension and mild swelling of the joint, but no peripheral edema.  Drawer sign was negative.  There was no point tenderness.  The impression was probable osteoarthritis of bilateral knees.  He was again prescribed Ibuprofen. 

An October 2005 VA treatment record indicates that the Veteran complained of left knee pain of one year's duration.  There was no effusion, erythema, joint laxity, palpable joint tenderness, or crepitus.  No gait disturbance was noted. This time he was prescribed Naproxyn. 

A November 2006 VA treatment record indicates that the Veteran complained of left knee pain of one year's duration.  He noted mild swelling when it was painful, but no erythema or warmth.  It did not lock or feel unstable.  He denied any specific trauma. The clinician wrote "it is most likely due to osteoarthritis and he has a history of sports injury to this knee as a young person."  The Veteran was prescribed Etodolac and physical therapy. X-rays were ordered, but those films are not of record.  He was later given a knee brace.  Subsequent VA treatment records indicate left knee arthritis on the Veteran's medical problem list.  

In January 2011, a VA joints examination of the Veteran was conducted.  On examination the Veteran reported that he had pain in his right hip which moves down his right leg since active duty in 1977.  This is the first indication of record of any such allegations being made by the Veteran.  Physical and x-ray examination was conducted of all of the joints of the Veteran's lower extremities, to include both hips, both knees, and both ankles.  X-ray examination of the lumbosacral spine was also conducted and revealed some disc space narrowing at several levels.  The diagnosis was that the Veteran had arthritis, degenerative joint disease, of both hips, both ankles and both knees.  The arthritis was indicated to be "mild" with the exception of the right hip and left knee which slightly more severe.  The examining physician's medical opinion was that the Veteran's arthritis of the joints of the lower extremities was less likely than not related to the Veteran's period of active service.  The physician's rationale included evaluation of the service treatment records and post service records which did not reveal any confirmed diagnosis, or regular treatment for knee arthritis until 2001.  The physician also noted that the Veteran had not been reporting or seeking treatment for hip or ankle pain.   

The Veteran has made vague claims related to lower extremity arthritis.  He claims that he had arthritis during active service in 1977 and that he has had it ever since.  This assertion of continuity of symptomatology is not credible; it is directly contradicted by the Veteran's own reports on the 1996 National Guard medical history, and by VA x-ray examination in 1997 which showed no presence of arthritis.  The evidence of record reveals that the Veteran currently has arthritis of both hips, both knees, and both ankles, and that any confirmed diagnosis of these disabilities was made subsequent to 2001.  There is no credible evidence linking any of these disabilities to the Veteran's period of active duty service.  To the extent that the Veteran served in the National Guard, he has not claimed that his arthritis is related to that service and there is no allegation of any injury, or link, to any period of ADT or IDT.  By the Veteran's own accounts on his initial disability claim, he was not diagnosed with, or treated for, arthritis until decades after service.  

The preponderance of the evidence is against the claim for service connection for arthritis of the lower extremities; there is no doubt to be resolved; and service connection is not warranted. 


ORDER

Service connection for hypertension is denied.  

Service connection for arthritis of the lower extremities is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


